                                                                Case 2:20-bk-21020-BR     Doc 229 Filed 06/23/21 Entered 06/23/21 11:39:30        Desc
                                                                                           Main Document     Page 1 of 4



                                                                  1 SMILEY WANG-EKVALL, LLP
                                                                    Lei Lei Wang Ekvall, State Bar No. 163047
                                                                  2 lekvall@swelawfirm.com
                                                                    Philip E. Strok, State Bar No. 169296
                                                                  3 pstrok@swelawfirm.com
                                                                    Timothy W. Evanston, State Bar No. 319342
                                                                  4 tevanston@swelawfirm.com
                                                                    3200 Park Center Drive, Suite 250
                                                                  5 Costa Mesa, California 92626
                                                                    Telephone: 714 445-1000
                                                                  6 Facsimile:    714 445-1002

                                                                  7 Attorneys for Elissa D. Miller, Chapter 7
                                                                    Trustee for the bankruptcy estate of Girardi
                                                                  8 Keese

                                                                  9                         UNITED STATES BANKRUPTCY COURT

                                                                 10                          CENTRAL DISTRICT OF CALIFORNIA

                                                                 11                                 LOS ANGELES DIVISION
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12 In re                                          Case No. 2:20-bk-21020-BR
                               Costa Mesa, California 92626




                                                                 13 THOMAS VINCENT GIRARDI,                        Chapter 7

                                                                 14                              Debtor.           AMENDED NOTICE RE: OPPOSITION
                                                                                                                   TO MOTION TO APPROVE
                                                                 15                                                STIPULATION BETWEEN JASON M.
                                                                                                                   RUND (CHAPTER 7 TRUSTEE) AND
                                                                 16                                                SECURED CREDITORS JOSEPH
                                                                                                                   RUIGOMEZ, JAIME RUIGOMEZ, AND
                                                                 17                                                KATHLEEN RUIGOMEZ FOR RELIEF
                                                                                                                   FROM THE AUTOMATIC STAY UNDER
                                                                 18                                                11 U.S.C. § 362 (ACTION IN NON-
                                                                                                                   BANKRUPTCY FORUM);
                                                                 19                                                MEMORANDUM OF POINTS AND
                                                                                                                   AUTHORITIES; DECLARATION OF
                                                                 20                                                RONALD RICHARDS IN SUPPORT

                                                                 21                                                Date:    July 6, 2021
                                                                                                                   Time:    2:00 p.m.
                                                                 22                                                Ctrm.:   1668
                                                                                                                            255 E. Temple Street
                                                                 23                                                         Los Angeles, California 90012

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28


                                                                      2872821.1                                    1                         AMENDED NOTICE
                                                                Case 2:20-bk-21020-BR      Doc 229 Filed 06/23/21 Entered 06/23/21 11:39:30         Desc
                                                                                            Main Document     Page 2 of 4



                                                                  1 TO THE DEBTOR AND ALL OTHER INTERESTED PARTIES:

                                                                  2           PLEASE TAKE NOTICE that the Opposition to Motion to Approve Stipulation

                                                                  3 between Jason M. Rund (Chapter 7 Trustee) and Secured Creditors Joseph Ruigomez,

                                                                  4 Jaime Ruigomez, and Kathleen Ruigomez for Relief from the Automatic Stay Under 11

                                                                  5 U.S.C. § 362 (Action in Non-Bankruptcy Forum) (the "Motion"), filed as docket number

                                                                  6 227, listed the incorrect time for the hearing on the Motion. A hearing on the Motion is

                                                                  7 scheduled to take place on July 6, 2021 at 2:00 p.m. in the above-captioned court.

                                                                  8

                                                                  9 DATED: June 23, 2021                   Respectfully submitted,

                                                                 10                                        SMILEY WANG-EKVALL, LLP
                                                                 11
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                            3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                                                           By:
                                                                 13                                              Philip E. Strok
                                                                                                                 Attorneys for Elissa D. Miller, Chapter 7
                                                                 14                                              Trustee for the bankruptcy estate of Girardi
                                                                 15                                              Keese

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28


                                                                      2872821.1                                   2                            AMENDED NOTICE
       Case 2:20-bk-21020-BR                      Doc 229 Filed 06/23/21 Entered 06/23/21 11:39:30                                       Desc
                                                   Main Document     Page 3 of 4



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 3200
Park Center Drive, Suite 250, Costa Mesa, CA 92626.
 A true and correct copy of the foregoing document entitled (specify): AMENDED NOTICE RE: OPPOSITION TO
MOTION TO APPROVE STIPULATION BETWEEN JASON M. RUND (CHAPTER 7 TRUSTEE) AND SECURED
CREDITORS JOSEPH RUIGOMEZ, JAIME RUIGOMEZ, AND KATHLEEN RUIGOMEZ FOR RELIEF FROM THE
AUTOMATIC STAY UNDER 11 U.S.C. § 362 (ACTION IN NON-BANKRUPTCY FORUM); MEMORANDUM OF POINTS
AND AUTHORITIES; DECLARATION OF RONALD RICHARDS IN SUPPORT will be served or was served (a) on the
judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 June 23, 2021 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                                          Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) June 23, 2021 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

 The Honorable Barry Russell
 U.S. Bankruptcy Court
 Roybal Federal Building
 255 E. Temple Street, Suite 1660
 Los Angeles, CA 90012



                                                                                          Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______ , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                          Service information continued on attached page.




I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 June 23, 2021                             Gabriela Gomez-Cruz                                   /s/ Gabriela Gomez-Cruz
 Date                                      Printed Name                                          Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21020-BR                      Doc 229 Filed 06/23/21 Entered 06/23/21 11:39:30                                       Desc
                                                   Main Document     Page 4 of 4




                                                 ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)

      Rafey Balabanian rbalabanian@edelson.com, docket@edelson.com
      Shraddha Bharatia notices@becket-lee.com
      Ori S Blumenfeld Ori@MarguliesFaithLaw.com,
       Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com
      Richard D Buckley richard.buckley@arentfox.com
      Marie E Christiansen mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie-christiansen-4166@ecf.pacerpro.com
      Jennifer Witherell Crastz jcrastz@hrhlaw.com
      Ashleigh A Danker Ashleigh.danker@dinsmore.com, SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
      Clifford S Davidson csdavidson@swlaw.com, jlanglois@swlaw.com;cliff-davidson-7586@ecf.pacerpro.com
      Lei Lei Wang Ekvall lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
      Richard W Esterkin richard.esterkin@morganlewis.com
      Timothy W Evanston tevanston@swelawfirm.com, gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
      Jeremy Faith Jeremy@MarguliesFaithlaw.com,
       Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
      James J Finsten , jimfinsten@hotmail.com
      James J Finsten jfinsten@lurie-zepeda.com, jimfinsten@hotmail.com
      Alan W Forsley alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl-lawyers.net,addy.flores@flpllp.com
      Eric D Goldberg eric.goldberg@dlapiper.com, eric-goldberg-1103@ecf.pacerpro.com
      Andrew Goodman agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
      M. Jonathan Hayes jhayes@rhmfirm.com,
       roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfir
       m.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com;boshra@rhmfir
      Marshall J Hogan mhogan@swlaw.com, knestuk@swlaw.com
      Bradford G Hughes bhughes@Clarkhill.com, mdelosreyes@clarkhill.com
      Razmig Izakelian razmigizakelian@quinnemanuel.com
      Lewis R Landau Lew@Landaunet.com
      Craig G Margulies Craig@MarguliesFaithlaw.com,
       Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
      Peter J Mastan peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
      Edith R. Matthai ematthai@romalaw.com, lrobie@romalaw.com
      Elissa Miller emiller@sulmeyerlaw.com, emillersk@ecf.inforuptcy.com;ccaldwell@sulmeyerlaw.com
      Eric A Mitnick MitnickLaw@aol.com, mitnicklaw@gmail.com
      Scott H Olson solson@vedderprice.com, scott-olson-2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
      Carmela Pagay ctp@lnbyb.com
      Ambrish B Patel apatelEI@americaninfosource.com
      Leonard Pena lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
      Michael J Quinn mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael-quinn-2870@ecf.pacerpro.com
      Matthew D. Resnik matt@rhmfirm.com,
       roksana@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;max@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfir
       m.com;rebeca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
      Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com
      Kevin C Ronk Kevin@portilloronk.com, Attorneys@portilloronk.com
      Jason M Rund (TR) trustee@srlawyers.com, jrund@ecf.axosfs.com
      William F Savino wsavino@woodsoviatt.com, lherald@woodsoviatt.com
      Gary A Starre gastarre@gmail.com, mmoonniiee@gmail.com
      Richard P Steelman rps@lnbyb.com, john@lnbyb.com
      Philip E Strok pstrok@swelawfirm.com, gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
      United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
      Christopher K.S. Wong christopher.wong@arentfox.com, yvonne.li@arentfox.com
      Timothy J Yoo tjy@lnbyb.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
